IN THE UNITED STATES DISTRICT COURT
FOR EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A SEARCH AND SEIZURE
WARRANT FOR AN ACCOUNT HOSTED
BY FACEBOOK, INC.

Case No. 1:20-mj-113

Filed Under Seal

 

APPLICATION FOR ORDER COMMANDING FACEBOOK, INC. NOT TO NOTIFY

ANY PERSON OF THE EXISTENCE OF WARRANT

The United States requests that the Court order Facebook, Inc. not to notify any person
(including the subscribers and customers of the account(s) listed in the warrant) of the existence
of the attached warrant for 60 days.

Facebook, Inc. is a provider of an electronic communication service, as defined in 18
U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. §2711(2). Pursuant
to 18 U.S.C. § 2703, the United States obtained the attached warrant, which requires Facebook,
Inc. to disclose certain records and information to the United States. This Court has authority
under 18 U.S.C. §2705(b) to issue “an order commanding a provider of electronic
communications service or remote computing service to whom a warrant, subpoena, or court order
is directed, for such period as the court deems appropriate, not to notify any other person of the
existence of the warrant, subpoena, or court order.” Jd,

In this case, such an order would be appropriate because the attached warrant relates to an
ongoing criminal investigation that is neither public nor known to all of the targets of the
investigation, and its disclosure may alert the targets to the ongoing investigation. Accordingly,
there is reason to believe that notification of the existence of the attached warrant will seriously
jeopardize the investigation by: giving targets an opportunity to flee or continue flight from

Page I of 2

Case 1:20-mj-00113-SKL Document 2 Filed 08/18/20 Page1lof2 PagelD #: 2
prosecution, destroy or tamper with evidence, and intimidate potential witness. See 18 U.S.C. §
2705(b). Some of the evidence in this investigation is stored electronically. If alerted to the
existence of the warrant the subjects under investigation could destroy that evidence, clade
information saved to their personal computers.

WHEREFORE, the United States respectfully requests that the Court grant the attached
Order directing Facebook, Inc. not to disclose the existence or content of the attached warrant for
one year except that Facebook, Inc. may disclose the attached warrant to an attorney for Facebook,
Inc. for the purpose of receiving legal advice.

The United States further requests that the Court order that this application and any
resulting order be sealed. As explained above, these documents discuss an ongoing criminal
investigation that is neither public nor known to all of the targets of the investigation. Accordingly,
there is good cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.

Executed on | (§} 2020 ;

Kevin T. Brown

Special Assistant United States Attomey
TN Bar. No. 034166

1110 Market Street, Suite 515
Chattanooga, TN 37402

423-752-5140

kevin.brown@usdoj.goy

Page 2 of 2

Case 1:20-mj-00113-SKL Document 2 Filed 08/18/20 Page 2of2 PagelD #: 3
